Citation Nr: 0807381	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-05 708	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus 
perceived in each ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty in the Navy from 
August 1951 to July 1955, in the Air Force from October 1955 
to October 1963 and from June 1964 to January 1967, and in 
the Army from January 1967 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied the veteran's claim for 
increased benefits for bilateral tinnitus, and the veteran's 
disagreement with that decision led to this appeal.  On his 
VA Form 9, Appeal to Board of Veterans' Appeal, filed in 
January 2006, the veteran requested a hearing at the RO 
before a member of the Board, but in a statement received at 
the RO in February 2006, the veteran withdrew his request for 
a hearing.  


FINDING OF FACT

The veteran's service-connected tinnitus is rated as 
10 percent disabling, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for "bilateral" 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.87 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Further, 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

The veteran requests that he be assigned a 10 percent rating 
for each ear as he experiences bilateral tinnitus.  He argues 
that from the time he was granted service connection for 
tinnitus, which was before June 2003, he should have been 
awarded a 10 percent rating for each ear.  The RO denied the 
veteran's request because under Diagnostic Code 6260, which 
specifies the rating criteria for tinnitus, there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, particularly 38 C.F.R. § 4.25(b), which 
pertains to VA's combined ratings table, and 38 C.F.R. 
§ 4.87, which VA has interpreted as limiting a veteran to a 
single disability rating for tinnitus, whether the tinnitus 
is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to separate 10 percent ratings for each ear for 
tinnitus is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


